Title: To George Washington from Bryan Fairfax, 27 October 1774
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston Octor the 27th 1774

I have disposed of the Kittocktan Tract to Mr Threlkeld for something more than you mentioned; but I would not have done it for £50 more if I had thought You wanted it and was not in immediate Want of Money.
I shall be glad to know what Sort of Money You would choose to receive and at what Rates, and when You sett off to Williamsburg that if possible I may wait on You in Time.
Our Compliments to Mrs Washington & Mr & Mrs Custis. I am Dear Sir Yr most obedt Servt

Bryan Fairfax

